Title: To James Madison from Anthony Charles Cazenove, 21 June 1815
From: Cazenove, Anthony Charles
To: Madison, James


                    
                        
                            Sir
                        
                        Alexandria June 21st. 1815.
                    
                    In answer to your very obliging favor of 19th. instt. I am buying Merino Wool at the following rates
                    
                        
                            Full blood
                            90 cents
                            }
                            For unwashed Wool, but good of each kind
                        
                        
                            
                                15/16
                            
                            80   ”  
                        
                        
                            ⅞
                            70   ”  
                        
                        
                            ¾
                            62   ”  
                        
                    
                    & am not at present purchasing any inferior to 3/4 blood. Them are the prices which Mr. Dupont is giving in his own neighborhood, & am informed that imported washed merino wool (prize goods) has been sold in the northern markets from 82 @ 88¢.
                    I am not acquainted with the price that is now giving by other factories for the article but it is not unlikely that some of them may venture to give a little more than the above prices. I am in daily expectation of receiving the Madeira Wine you favor’d me with an order for, when it shall be sent up to you at Washington, unless otherwise directed. With highest regard very respectfully Your most Obedt. Servt.
                    
                        
                            Ant Chs. Cazenove
                        
                    
                